871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sylvia E. STEPHENS, Defendant-Appellant.
No. 88-3782.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

Before ENGEL, Chief Judge and MERRITT and KENNEDY, Circuit Judges.

ORDER

1
The defendant appeals from the district court's judgment and sentence in this criminal case.  18 U.S.C. Sec. 3742(a)(1).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The defendant pled guilty to theft of property from the Army-Air Force Exchange Service at Wright-Patterson Air Force Base in Dayton, Ohio.  18 U.S.C. Sec. 661.  She received a sentence of two years imprisonment.  The district court suspended execution of the sentence, placed the defendant on three years probation, required her to serve thirty days at a half-way house, and required her to do 100 hours community service.


3
On appeal, the defendant challenges the constitutionality of the Sentencing Reform Act of 1984.  28 U.S.C. Sec. 991 et seq.  The Supreme Court has now decided the case of Mistretta v. United States, 109 S.Ct. 647 (1989).  In that case, the court held that the Sentencing Reform Act is constitutional.  Therefore, the defendant's arguments are without merit.


4
The judgment and sentence of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.